DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/03/2021 has been entered.
 
Response to Amendment
The amendment filed 02/03/2021 has been entered. Claims 1 and 18 have been amended. Claims 7-17 were previously cancelled. Claims 23-25 are new. Claims 1-6 and 18-25 remain pending in this application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (Pub. No.: US 2010/0217223 A1). 
claim 1, Kline discloses (fig. 1) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a topsheet (24), a backsheet (26) and an absorbent core (28) disposed between the topsheet and the backsheet (¶ 0030, ln. 3-5; claim 1, ln. 39-45), and a first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46) comprising a first nonwoven layer (claim 10; ¶ 0057, ln. 1-5), a first elastomeric layer (claim 10; ¶ 0057, ln. 1-4) joined together by a first plurality of ultrasonic bonds disposed in a first elasticized region (¶ 0059, ln. 8-12); and
A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 0054) comprising a topsheet, a backsheet and an absorbent core disposed between the topsheet and backsheet (claim 1, ln. 3-8), and a second ear laminate (claim 1, ln. 9) comprising a second nonwoven layer (claim 10; ¶ 0057, ln. 1-5), a second elastomeric layer joined (claim 10; ¶ 0057, ln. 1-3) together by a second plurality of ultrasonic bonds disposed in a second elasticized region (¶ 0059, ln. 8-12).
Kline fails to explicitly disclose wherein the first ear laminate has an average extension at 10N that is at least 5% greater than the second ear laminate at 10N and wherein each ear laminate comprises an Average Extension at 10N of 35 mm or greater.
Further, Kline discloses that stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4). Kline 
Further, Kline discloses that the first absorbent article comprises an average extension at 20N that is between 220 mm and 400 mm and the second article comprises an average extension at 20N that is between 190 mm and 320 mm (see relaxed state and stretched state of table in ¶ 0054). Therefore, since the first article and the second article comprise two ear laminates (see fig. 1) and stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4), the first ear laminate comprises an average extension at 20N that is between 110 mm and 200 mm and the second ear laminate comprises an 
	Regarding claim 2, Kline discloses that the ear laminates may take on a number of different sizes (¶ 0056, ln. 1-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the first elasticized region comprises an area that is greater than the area of the second elasticized region since first absorbent article is more extensible than the second absorbent article. 
	Regarding claim 3, Kline discloses that the ear laminates may take on a different number of materials (¶ 0056, ln. 1-2) and elastomeric materials can be selected from materials that differ in material type and composition (¶ 0058, ln. 11-18). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the first ear laminate comprises a first elastomeric material and the second ear laminate comprises a second elastomeric material, wherein the first and second elastomeric materials differ by at least one of the group consisting of basis weight, material type, composition and combinations thereof as doing so would provide a first ear laminate that is suitable for an absorbent article for extra-large babies and a second ear laminate that is suitable for an absorbent article for medium to large babies. 
	Regarding claim 6, 	Kline discloses that the ear laminates may take on a different 
	Regarding claim 19, Kline discloses wherein the first ear laminate comprises a first garment-facing nonwoven and a first body-facing nonwoven (scrim laminated between nonwovens, ¶ 0058, ln. 1-6), wherein at least one of the first garment-facing and first body-facing nonwovens comprises a basis weight of between 14 and 25 gsm (materials for laminate can be materials used for topsheet, ¶ 0057, ln. 5-7; topsheet may be nonwoven with basis weight from about 14 to about 25 gsm, ¶ 0042, ln. 12-13). The basis weight disclosed by Kline overlaps with the claimed basis weight of 20 gsm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 20, Kline discloses wherein the basis weight is 14 to about 25 gsm (¶ 0042, ln. 12-13). The basis weight disclosed by Kline overlaps with the claimed basis weight of 17 gsm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists 
Regarding claim 21, Kline discloses wherein each of the ear laminates is void of adhesive (layers of laminate may be bonded by e.g. ultrasonic bonding, ¶ 0059, ln. 8-12, ear laminates may be attached to article by e.g. ultrasonic bonding, ¶ 0056, ln. 22-29 and fastener 202 may be attached by e.g. ultrasonic bonding, ¶ 0066, ln. 3-7; ear laminate is therefore void of adhesive).
Regarding claim 22, Kline discloses wherein each of the ear laminates comprise adhesive only at a chassis attachment bond (¶ 0056, ln. 22-29) and/or a fastener attachment bond (¶ 0066, ln. 3-7). 
Regarding claim 23, Kline discloses (fig. 1) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a topsheet (24), a backsheet (26) and an absorbent core (28) disposed between the topsheet and the backsheet (¶ 0030, ln. 3-5, claim 1, ln. 39-45), and a first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46) having a first plurality of ultrasonic bonds disposed in a first elasticized region (¶ 0058, ln. 1-6; ¶ 0059, ln. 8-12) and being void of adhesive (layers of laminate may be bonded by e.g. ultrasonic bonding, ¶ 0059, ln. 8-12, ear laminates may be attached to article by e.g. ultrasonic bonding, ¶ 0056, ln. 22-29 and fastener 202 may be attached by e.g. ultrasonic bonding, ¶ 0066, ln. 3-7; ear laminate is therefore void of adhesive); and
A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 
Kline fails to explicitly disclose wherein the first ear laminate has an average extension at 10N that is at least 5% greater than the second ear laminate at 10N and wherein each ear laminate comprises an Average Extension at 10N of 35 mm or greater.
Kline fails to explicitly disclose wherein the first ear laminate has an average extension at 10N that is at least 5% greater than the second ear laminate at 10N and wherein each ear laminate comprises an Average Extension at 10N of 35 mm or greater.
Further, Kline discloses that stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4). Further, the first absorbent article has a waist hoop circumference in an elastically stretched state that is between 600-700 mm and the second absorbent article has a waist hoop circumference in an elastically stretched state that is between 550-600 mm (claim 4, table in ¶ 0054). A force of less than about 2000 g is applied to the first and second absorbent article which is about 20N (see table in ¶ 0054). Thus, the first article has an average extension at 20N that is about 8% to 14% greater than the second article at 20 N. Therefore, since the first article and the second article comprise two ear laminates (see fig. 1) and stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4), the first ear laminate has an 
 Further, Kline discloses that the first absorbent article comprises an average extension at 20N that is between 220 mm and 400 mm and the second article comprises an average extension at 20N that is between 190 mm and 320 mm (see relaxed state and stretched state of table in ¶ 0054). Therefore, since the first article and the second article comprise two ear laminates (see fig. 1) and stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4), the first ear laminate comprises an average extension at 20N that is between 110 mm and 200 mm and the second ear laminate comprises an average extension at 20N that is between about 95 mm and 160 mm. Thus, based on the average extension of the articles at 20N, one of ordinary skill in the art before the expected filing date of the claimed invention would reasonably expect each ear laminate to comprise an average extension at 10N of 35 mm or greater since each ear laminate comprises an average extension at 20N that is significantly greater than 35 mm.
Regarding claim 24, Kline discloses wherein the second ear laminate is void of adhesive (layers of laminate may be bonded by e.g. ultrasonic bonding, ¶ 0059, ln. 8-12, ear laminates may be attached to article by e.g. ultrasonic bonding, ¶ 0056, ln. 22-29 and fastener 202 may be attached by e.g. ultrasonic bonding, ¶ 0066, ln. 3-7; ear 
Regarding claim 25, Kline discloses (fig. 1) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a topsheet (24), a backsheet (26) and an absorbent core (28) disposed between the topsheet and the backsheet (¶ 0030, ln. 3-5, claim 1, ln. 39-45), and a first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46) having a first plurality of ultrasonic bonds disposed in a first elasticized region (¶ 0058, ln. 1-6; ¶ 0059, ln. 8-12) and being void of adhesive (layers of laminate may be bonded by e.g. ultrasonic bonding, ¶ 0059, ln. 8-12, ear laminates may be attached to article by e.g. ultrasonic bonding, ¶ 0056, ln. 22-29 and fastener 202 may be attached by e.g. ultrasonic bonding, ¶ 0066, ln. 3-7; ear laminate is therefore void of adhesive); and
A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 0054) comprising a topsheet, a backsheet and an absorbent core disposed between the topsheet and backsheet (claim 1, ln. 3-8), and a second ear laminate (claim 1, ln. 9) having a second plurality of ultrasonic bonds disposed in a second elasticized region (¶ 0058, ln. 1-6; ¶ 0059, ln. 8-12).
Kline fails to explicitly disclose wherein the first ear laminate has an average extension at 10N that is at least 5% greater than the second ear laminate at 10N and wherein each ear laminate comprises an Average Extension at 10N in the lateral direction of 35 mm or greater.

 Further, Kline discloses that the first absorbent article comprises an average extension at 20N that is between 220 mm and 400 mm and the second article comprises an average extension at 20N that is between 190 mm and 320 mm (see relaxed state and stretched state of table in ¶ 0054). Therefore, since the first article and the second article comprise two ear laminates (see fig. 1), stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, in view of LaVon et al. (Pub. No.: US 2013/0072887 A1).
Regarding claim 4, Kline fails to disclose wherein a first package comprises the first absorbent article and a second package comprises the second absorbent article, and wherein the first and second packages comprise a common brand name.
LaVon teaches an array of absorbent articles in the same field of endeavor wherein a first package comprises the first absorbent article (Diaper 1, ¶ 0208, ln. 1-2) and a second package comprises the second absorbent article (Diaper 2, ¶ 0208, ln. 2-3), and wherein the first and second packages comprise a common brand name (Pampers, ¶ 0212, 230). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the array comprises a first . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, in view of Ashton et al. (Pub. No.: US 2009/0030389 A1).
Regarding claim 5, Kline fails to disclose wherein the first absorbent article comprises a functional feature and the second absorbent article is void of said functional feature. 
Ashton teaches (fig. 1) an array of absorbent articles in the same field of endeavor wherein the first article (second absorbent article) comprises a functional feature (wetness indicator, ¶ 0029, ln. 20-22) and the second absorbent article (absorbent article for first stage of development) is void of said functional feature (¶ 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the first absorbent article comprises a functional feature and the second absorbent article is void of said functional feature, as taught by Ashton. Doing so would provide features that allow garments in the array address characteristics of a wearer’s stage of development. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, in view of Thomas et al. (Pub. No.: US 2015/0147539 A1). 
Regarding claim 18, Kline fails to disclose wherein the first ear laminate comprises a first average load at break and the second ear laminate comprises a second average load at break wherein the first average load at break is at least 4% greater than the second average load at break. 
Thomas teaches (Table 1) laminates in the same field of endeavor that can be used for ears (elastic side panels, ¶ 0143) wherein a first laminate (Sample 1) comprises first Average Load at Break and a second laminate (Sample 2) comprises a second Average Load at Break, wherein the first Average Load at Break is at least 4% greater than the second Average Load at Break.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline the first ear laminate comprises a first average load at break and the second ear laminate comprises a second average load at break wherein the first average load at break is at least 4% greater than the second average load at break, as taught by Thomas. Doing so would provide a first ear laminate that is suitable for an absorbent article for extra-large babies and a second ear laminate that is suitable for an absorbent article for medium to large babies.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6 and 22 rejected under 35 USC §103 over Long in view of Van Gompel and claim 21 rejected under 35 USC §103 over Long in view of Van Gompel and further in view of Butler have been considered but 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MEAGAN NGO/Examiner, Art Unit 3781                          



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781